Exhibit 10.47

 

January 9, 2009

 

Mr. Anthony Hicks

Otter Tail Ag Enterprises, LLC

24096 170th Ave.

Fergus Falls, MN 56537-7518

 

RE: Audit Compliance Waiver

 

Dear Mr. Hicks:

 

Please be advised that MMCDC New Markets Fund II, LLC (NMF) has approved your
request to provide the following limited waiver.

 

NMF hereby acknowledges its waiver of the requirement that OTAE furnish to NMF
certain audited financial statements within ninety (90) days of the end of
OTAE’s 2008 fiscal year, as required under the loan agreement. OTAE’s failure to
comply with the specific covenant indicated above on the specific dates
indicated above shall not be deemed by NMF to be an Event of Default under the
terms of the Loan Agreement through October 1, 2009.

 

Except as expressly provided herein, nothing in this letter constitutes a
(i) waiver of any default, Event of Default, or breach of covenants or
agreements by OTAE under the Loan Agreement or the other Loan Documents; or
(ii) waiver of any rights or remedies of NMF under the Master Loan Agreement or
the other Loan Documents.

 

If there are any questions please give me a call.

 

Sincerely,

 

MMCDC New Markets Fund II, LLC

 

By: Midwest Minnesota Community

 

Development Corporation,

 

Its Managing Member

 

 

 

s/s Arlen Kangas

 

Arlen Kangas, President

 

 

--------------------------------------------------------------------------------